 1                                            THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10
     KING COUNTY,                                         No. 2:14-cv-01957-BJR
11
                               Plaintiff,
12                                                        ORDER GRANTING DEFENDANT
             v.                                           OLD REPUBLIC INSURANCE
13                                                        COMPANY’S MOTION FOR ORDER
     THE TRAVELERS INDEMNITY COMPANY,                     APPROVING SETTLEMENT AND
14
     et al.,                                              BARRING CLAIMS
15
                               Defendants.                NOTED FOR HEARING:
16                                                        August 1, 2019
17

18
             This matter comes before the Court on Defendant, Old Republic Insurance Company’s
19
     (“Old Republic”), Motion for Order Approving Settlement and Barring Claims. The Court has
20
     considered the motion and all pleadings and filings on record.
21

22
             The Court GRANTS Old Republic’s Motion for Order Approving Settlement and

23   Barring Claims and APPROVES the Confidential Settlement Agreement and Release

24   (“Settlement Agreement”) between Old Republic and Plaintiff King County with regard to King
25

26

     ORDER GRANTING DEFENDANT OLD REPUBLIC INSURANCE                                LAW OFFICES
     COMPANY’S MOTION FOR ORDER APPROVING SETTLEMENT                  GORDON THOMAS HONEYWELL LLP
     AND BARRING CLAIMS - 1 of 2                                                 ONE UNION S QUARE
                                                                             600 UNIVERS ITY, S UITE 2100
     (No. 2:14-cv-01957-MJP)
                                                                              S EATTLE WA 98101-4185
     [4831-0128-1179]
                                                                      (206) 676-7500 - FACS IMILE (206) 676-7575
 1   County’s environmental claims concerning the Lower Duwamish Waterway in the Seattle,

 2   Washington area. The Court further FINDS and ORDERS:
 3
             1.         The Settlement Agreement is reasonable; was the result of arm’s-length
 4
     negotiations between parties represented by counsel; and is not collusive, inadequate, or entered
 5
     into for any improper purpose.
 6
             2.         The non-settling insurers are adequately protected based on the terms of the
 7

 8   Settlement Agreement, and King County’s representations relating to potential setoff for

 9   settlements in this case. See, e.g., King Cty. v. Travelers Indem. Co., 2018 U.S. Dist. LEXIS
10   64763, at *17–18 (W.D. Wash. Apr. 16, 2018).
11
             3.         The Court ORDERS that the cross-claims and counterclaims, by and against Old
12
     Republic in this action are DISMISSED with prejudice. The Court further ORDERS that any
13
     other claims for contribution, allocation, subrogation, and equitable indemnity, and any other
14

15
     cause of action in connection with this action against Old Republic by any other insurer alleged

16   to provide insurance coverage to King County are hereby BARRED.

17           4.         The Court DIRECTS that this Order shall be entered as a final judgment under
18
     Federal Rule of Civil Procedure 54(b).
19
             IT IS SO ORDERED.
20
             Dated this 6th day of September, 2019.
21

22

23
                                                                 A
                                                                 Barbara Jacobs Rothstein
                                                                 U.S. District Court Judge
24

25

26

     ORDER GRANTING DEFENDANT OLD REPUBLIC INSURANCE                                 LAW OFFICES
     COMPANY’S MOTION FOR ORDER APPROVING SETTLEMENT                   GORDON THOMAS HONEYWELL LLP
     AND BARRING CLAIMS - 2 of 2                                                  ONE UNION S QUARE
                                                                              600 UNIVERS ITY, S UITE 2100
     (No. 2:14-cv-01957-MJP)
                                                                               S EATTLE WA 98101-4185
     [4831-0128-1179]
                                                                       (206) 676-7500 - FACS IMILE (206) 676-7575
